Citation Nr: 1642310	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  04-38 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for asbestos exposure, to include a residual lung disorder other than as due to a collapsed lung.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to a compensable rating for bilateral hearing loss.

9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2004 and January 2014 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The service connection claims for asbestos exposure and hepatitis B and C and the TDIU claim arose from the February 2004 rating decision.  The remaining service connection, new and material evidence, and increased rating claims arose from the January 2014 rating decision.

In January 2008, the Veteran presented testimony including as to his TDIU claim at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  A September 2010 Board decision, in pertinent part, remanded the TDIU issue for additional development.

In a January 2011 decision the United States Court of Appeals for Veterans Claims (hereinafter "the Court") found that the Veteran had perfected his appeal of the issues for entitlement to service connection for asbestos exposure, hepatitis B, and hepatitis C prior to an April 2008 Board decision.  The Court also found that the Veteran had abandoned his appeal from the April 2008 decision as to the issue of entitlement to service connection for the residuals of a collapsed lung.  It was noted that the Veteran's claim that VA had not adequately assisted him in developing his claim for a lung disorder caused by asbestos exposure should be addressed upon remand.  The Board remanded the asbestos exposure, hepatitis B, and hepatitis C service connection issues for additional development in March 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the new and material evidence back disability claim, traumatic brain injury and acquired psychiatric disorder service connection claims, and the tinnitus and bilateral hearing loss increased rating claims must be remanded to afford the Veteran an opportunity to present testimony at a Board videoconference hearing.  The Veteran requested a Board video conference hearing in an April 2014 VA Form 9.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The issue of entitlement to a TDIU is found to be inextricably intertwined with the increased rating issues on appeal and appellate is deferred pending VA action.

As to the remaining issues on appeal, the Veteran contends, in essence, that he has residuals of asbestos exposure, including a lung disorder other than as due to a collapsed lung, and hepatitis B and C as a result of active service.  He reported he was exposed to asbestos during service while living in military housing and recalled waking up covered by white particles.  In an August 2003 statement he noted risk factors for hepatitis including sharing tooth brushes and razors during basic training and intravenous drug use and high-risk sexual activity during service in Germany.  These claims have not been addressed by VA examination.  

VA treatment records show that a February 2002 X-ray study found left basilar atelectasis and that reports include diagnoses of hepatitis B and C.  No opinions as to etiology were provided.  VA records also include a June 1972 hospital report with a diagnosis of serum hepatitis from a facility in Hampton, Virginia.  Reports dated in May 2013 show VA efforts to obtain addition records from that facility had been unsuccessful.  The Veteran should be requested to identify whether he believes any additional records but the is no indication that additional records from this facility exist.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds VA medical examinations are required for adequate determinations.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a video conference hearing to address the new and material evidence back disability, service connection traumatic brain injury and acquired psychiatric disorder, and increased rating tinnitus and bilateral hearing loss claims before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  

2.  Request that the Veteran adequately identify any existing VA or non-VA treatment records pertinent to his claims, including any specific treatment at a Hampton, Virginia, VA treatment facility other than that in June 1972 as show by the available records.  Appropriate action must be taken upon receipt of any such information.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

4.  Obtain medical opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has currently, or at any time during the appeal period, residuals of asbestos exposure, including a lung disorder other than as due to a collapsed lung, and hepatitis B and/or C as a result of active service.  The risk factors of sharing tooth brushes and razors during basic training and intravenous drug use and high-risk sexual activity during service in Germany should be discussed.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


